Lumpkin, Justice.
Under the evidence in this case, the material portions of which appear in the reporter’s statement, the injury to the plaintiff below was the result of a pure accident, and the defendant was not liable. The head-note sets forth the view we entertain of the case about as fully and .as accurately as we would be able to do in an elaborate opinion. In order to test the correctness of the conclusion we have reached, nothing is essential except an ex.amination of the evidence, to do which would not be materially aided by further comment on our part.

Judgment reversed.